Title: To John Adams from the President of the Congress, 3 December 1777
From: Laurens, Henry,President of Congress
To: Adams, John


     
      Sir
      York Town 3d. December 1777
     
     The 28th. Ultimo I had the honour of writing to you by the Messenger Frederick Weare and of transmitting a Vote of Congress by which you are appointed a Commissioner at the Court of France. Inclosed under this Cover you will find a Commission executed agreeable to the Order of Congress.
     You have no doubt heard or will hear before this can reach you of the little affair which happened last Week in Jersey, the attack by the Marquis de Lafayette at the head of about 400 Militia and a detachment from Morgan’s Rifles on a Picket of 300 Hessians twice reinforced by British—in which our Troops were successful, killed about 20—wounded more took 14 Prisoners and chased the Enemy about half a Mile. We learned that General Greene under whom the Marquis had acted had been recalled from Jersey but tis probable from an account received this Morning in a private Letter from Major Clarke something more must have been done before he recrossed Delaware.
     The Major writes that from different and corroborating accounts Lord Cornwallis was killed or wounded, that in an attack made at Gloster the Enemy were beat left 30 dead on the field and crossed the Water after having set fire to that pretty little Town by which the whole was consumed—that the English Officers greatly enraged against the French Nation openly declare they would gladly forgive America for the exchange of drubbing the French—that Gen Howe had billeted his Soldiers on the Inhabitants of Philadelphia two in each House and taken many of their Blankets for the use of his light Horse which had occasioned universal discontent and murmuring among the Citizens—that a Ship and Brig richly laden attempting to come up the River had been lost among the Cheveaux de frize.
     I beg Sir you will do me the favour to present my respectful Compliments to Mr. S. Adams and to accept the repeated good wishes of Sir Your most obedt. and Most hum. Servt.,
     
      Henry LaurensPresident of Congress
     
    